FILED
                            NOT FOR PUBLICATION                             AUG 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM GRAY,                                    No. 14-35049

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00242-EJL

 v.
                                                 MEMORANDUM*
F. DIAZ, C/O,

               Defendant - Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Idaho state prisoner William Gray appeals pro se from the district court’s

summary judgment in her 42 U.S.C. § 1983 action alleging a retaliation claim. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Gray failed

to raise a genuine dispute of material fact as to whether Diaz took an adverse action

against her because Gray filed civil actions against Idaho prison officials. See

Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (setting forth elements of a

retaliation claim in the prison context).

      The district court did not abuse its discretion by failing to grant additional

time to conduct additional discovery before ruling on Diaz’s motion for summary

judgment because Gray failed to request such an extension or show that the

discovery was essential to oppose summary judgment. See Getz v. Boeing Co., 654

F.3d 852, 867-68 (9th Cir. 2011) (setting forth standard of review and explaining

that a plaintiff must show that the discovery sought would have precluded

summary judgment).

      The district court did not abuse its discretion in denying Gray’s motion to

strike Diaz’s affidavit because the affidavit was notarized and the relevant portions

were made based on personal knowledge. See Herring v. Delta Air Lines, Inc., 894

F.2d 1020, 1021 (9th Cir. 1989) (standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).


                                            2                                   14-35049
      We do not consider issues and arguments incorporated by reference on

appeal. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992).

      AFFIRMED.




                                         3                                   14-35049